***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                          IN RE LUCIA C.*
                             (AC 44807)
                  IN RE CHRISTIAN C. ET AL.
                         (AC 44809)
                    Prescott, Alexander and Harper, Js.

                                  Syllabus

The respondent father appealed to this court from the judgments of the
   trial court terminating his parental rights with respect to his three minor
   children, L, C, and A. Although the children’s mother lived with the
   father and the children, the father had been the children’s primary
   caregiver. After his conviction of sexual assault of a five year old child,
   for which he was sentenced to twenty-five years of incarceration, the
   children remained in the care and custody of the mother, who suffers
   from significant mental health issues. The Department of Children and
   Families thereafter began to receive reports that the children were
   abused, neglected, inadequately supervised and had inadequate shelter
   in their mother’s care. The petitioner, the Commissioner of Children
   and Families, filed petitions for the termination of the parental rights
   of the father and the mother as to A, L and C. The mother consented to
   the termination of her parental rights. Held that the trial court correctly
   concluded that, in accordance with the applicable statute (§ 17a-112 (j)
   (3) (C)), the respondent father had denied his children, by an act or
   acts of comission or omission, the care, guidance, or control necessary
   for their physical, educational, moral, or emotional well-being: as a result
   of the father’s criminal action and prolonged incarceration, the father
   left his children to be abused, neglected and without adequate shelter
   in the custody of their mother; moreover, following the father’s incarcer-
   ation, each child has suffered from mental health and behavioral issues,
   which have required them to receive therapy and support services and
   to be medicated, and L and C have been hospitalized and have received
   psychiatric treatment; accordingly, the court reasonably determined that
   the cumulative effect of the evidence justified its conclusion that the
   father’s prolonged incarceration caused his children to be neglected by
   their mother and, in turn, deprived them of the care, guidance, or control
   necessary for their well-being.
         Argued January 12—officially released March 14, 2022**

                             Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor children, brought to the Superior
Court in the judicial district of Waterbury, Juvenile Mat-
ters, and tried to the court, Woods, J.; judgments termi-
nating the respondents’ parental rights, from which the
respondent father filed separate appeals to this court;
thereafter, this court consolidated the appeals. Affirmed.
  David E. Schneider, Jr., assigned counsel, for the
appellant in both appeals (respondent father).
  Evan M. O’Roark, assistant attorney general, with
whom, on the brief, was William Tong, attorney gen-
eral, for the appellee in both appeals (petitioner).
                         Opinion

   PRESCOTT, J. In these consolidated appeals,1 the
respondent father, Eddie C., appeals from the judg-
ments of the trial court, rendered in favor of the peti-
tioner, the Commissioner of Children and Families, ter-
minating his parental rights as to his three minor
children, Lucia C., Christian C., and Alexander C. The
respondent claims that the court improperly concluded,
in accordance with General Statutes § 17a-112 (j) (3)
(C), that he had denied his children, by an act or acts of
commission or omission, the care, guidance, or control
necessary for their physical, educational, moral, or emo-
tional well-being.2 In connection with his claim, the
respondent argues that the court improperly ‘‘specu-
lat[ed]’’ that, because he was incarcerated following his
conviction of sexual assault of a minor, his absence
from his children’s lives and his children being left in
the custody of their mother caused his children to be
denied the care, guidance, or control necessary for their
well-being. We affirm the judgments of the trial court.
   The following facts, as found by the court or as other-
wise undisputed in the record, and procedural history
are relevant to our resolution of this appeal. Prior to
his incarceration, the respondent was his children’s pri-
mary caregiver. The respondent housed, fed, clothed,
and financially supported his children. In addition to
providing for their basic necessities, the respondent
played with his children, read to them, and played an
active role in their educational and extracurricular
activities. By contrast, the children’s mother, Ashley C.
(mother), who suffers from significant mental health
issues and has been diagnosed with oppositional defiant
disorder, did not show significant interest in engaging
with or parenting her children, despite residing in the
same home with the children. Prior to the respondent’s
arrest, the family was not involved with the Department
of Children and Families (department).
   In October, 2015, the respondent was convicted of the
sexual assault of a five year old extended family member
and was sentenced to twenty-five years of incarcera-
tion. His maximum release date is November 7, 2039.
Following his arrest, the respondent was ‘‘afraid’’ that
the safety of his children would be compromised in the
care of their mother.
   After the respondent was incarcerated, Lucia, Chris-
tian, and Alexander initially remained in the care and
custody of their mother. Thereafter, the department
began to receive reports of the abuse, neglect, inade-
quate supervision, and inadequate shelter of the chil-
dren in their mother’s care. Specifically, the department
received reports alleging that the mother physically and
verbally abused the children, including beating them,
choking them, calling them by derogatory names, and
threatening to abandon them. In March, 2016, for exam-
ple, Christian was hospitalized due to behavioral issues
and reported to medical staff that his mother repeatedly
choked him following his misbehavior and told him that
she would ‘‘put him in foster care and get a new kid.’’
Additionally, the department received reports that their
home had no food or electricity and was in an unsanitary
condition. During this time, the department also received
reports documenting substantial deterioration in the chil-
dren’s emotional well-being and hygiene.3 The mother
declined to engage in parenting support services to which
she had been referred by the department. Due to her non-
compliance, she was discharged from these services.
In sum, while the children were in her care, the mother
subjected them to abuse, neglect,4 and housing instabil-
ity.
  On June 7, 2016, the petitioner filed neglect petitions
with respect to the three children. On September 15,
2016, the petitioner filed ex parte applications for orders
of temporary custody (OTC) of the children, which the
court, Turner, J., granted. The court vested temporary
custody of all three children in the petitioner. On Octo-
ber 14, 2016, the court vacated the existing OTC, adjudi-
cated the children neglected, and committed Lucia and
Christian to the care and custody of the petitioner. The
court ordered that Alexander remain in the custody of
his mother subject to a nine month period of protective
supervision by the department.
   In February, 2017, the department received a report
concerning Alexander’s hygiene and behavior at school
and an allegation that Alexander had sustained a suspi-
cious injury. The petitioner subsequently filed an appli-
cation for an ex parte OTC of Alexander, which the
court, Maronich, J., granted, as well as a motion to
modify the order of protective supervision to an order
of commitment of Alexander to the care and custody
of the petitioner. On March 6, 2017, following a contested
trial, the court, Hon. Thomas F. Upson, judge trial ref-
eree, vacated the OTC with respect to Alexander. On
June 19, 2017, however, the court, Turner, J., granted
the motion to modify the order of protective supervision
of Alexander and committed Alexander to the care and
custody of the petitioner by agreement of the parties.
   After removing them from the care and custody of
their mother, the department placed Lucia and Alexan-
der in various foster homes. Before eventually placing
Christian in the foster home of his paternal grandfather
and paternal stepgrandmother,5 the department initially
placed Christian in a residential treatment program, and
he subsequently was hospitalized on numerous occa-
sions to receive inpatient psychiatric care.6 Following
the respondent’s incarceration, Christian has suffered
from significant mental health issues, including adjust-
ment disorder, attention deficit hyperactivity disorder,
oppositional defiant disorder, and post-traumatic stress
disorder, for which he receives therapy and is prescribed
medication. Likewise, following the respondent’s incar-
ceration, Lucia has been hospitalized in order to receive
psychiatric care, and she has been diagnosed with acute
adjustment disorder and anxiety for which she receives
therapy and is prescribed medication. Following the
respondent’s incarceration, Alexander has struggled,
and continues to struggle, with behavioral issues and
emotional regulation, for which he receives therapy,
receives other support, and is prescribed medication.
Specifically, he exhibits impulsivity, aggression, and
destructive behaviors and has been diagnosed with
attention deficit hyperactivity disorder and trauma spe-
cific disorder. With respect to each child, the record
reflects a significant deterioration of their well-being
following the respondent’s incarceration.7
   In June, 2019, the petitioner filed petitions for the
termination of the parental rights of the respondent and
the mother as to Lucia, Christian, and Alexander. The
mother consented to the termination of her parental
rights as to each of the three children, which the court,
Grogins, J., accepted on November 27, 2019. In May
and December, 2019, the respondent filed two separate
motions to revoke the commitment of Lucia and Alexan-
der to the care and custody of the petitioner and to trans-
fer guardianship of Lucia and Alexander to the care and
custody of his mother, their paternal grandmother.
  The court, Woods, J., conducted a trial concerning
the petitions for the termination of the respondent’s
parental rights and the motions to transfer guardianship
of Lucia and Alexander to the care and custody of their
paternal grandmother over a span of several nonconsec-
utive days between December, 2019, and March, 2021.
In a memorandum of decision dated April 30, 2021, the
court terminated the respondent’s parental rights as to
Lucia, Christian, and Alexander, denied the respon-
dent’s motions to transfer guardianship of Lucia and
Alexander to their paternal grandmother, and granted
the respondent posttermination visitation with the chil-
dren. The court determined that the respondent, by acts
of parental commission or omission, had denied his
children the care, guidance, or control necessary for
their physical, educational, moral, and emotional well-
being. The court’s memorandum of decision is not
entirely clear as to which acts of commission or omis-
sion the court identified. In context, however, we read
the memorandum of decision to accept the petitioner’s
primary argument that, as a result of his sexual assault
of a minor and consequent incarceration, the respon-
dent left his children to be abused and neglected in the
custody of their mother and, in turn, denied his children
the care, guidance, or control necessary for their well-
being. Ultimately, the court terminated the respondent’s
parental rights as to each child. This appeal followed.
  We begin by setting forth the applicable standard of
review. ‘‘Although the trial court’s subordinate factual
findings are reviewable only for clear error, the court’s
ultimate conclusion that a ground for termination of
parental rights has been proven presents a question of
evidentiary sufficiency. . . . That conclusion is drawn
from both the court’s factual findings and its weighing
of the facts in considering whether the statutory ground
has been satisfied. . . . On review, we must determine
whether the trial court could have reasonably con-
cluded, upon the facts established and the reasonable
inferences drawn therefrom, that the cumulative effect
of the evidence was sufficient to justify its [ultimate
conclusion]. . . . When applying this standard, we
construe the evidence in a manner most favorable to
sustaining the judgment of the trial court. . . . To the
extent we are required to construe the terms of § 17a-
112 (j) (3) (C) or its applicability to the facts of this case,
however, our review is plenary.’’ (Citations omitted;
internal quotation marks omitted.) In re Egypt E., 327
Conn. 506, 525–26, 175 A.3d 21, cert. denied sub nom.
Morsy E. v. Commissioner, Connecticut Dept. of Chil-
dren and Families,           U.S.     , 139 S. Ct. 88, 202 L.
Ed. 2d 27 (2018).
   We next set forth the relevant legal principles that
govern our review of the respondent’s claim. ‘‘Proceed-
ings to terminate parental rights are governed by § 17a-
112. . . . Under [that provision], a hearing on a petition
to terminate parental rights consists of two phases: the
adjudicatory phase and the dispositional phase. During
the adjudicatory phase, the trial court must determine
whether one or more of the . . . grounds for termina-
tion of parental rights set forth in § 17a-112 [(j) (3)]
exists by clear and convincing evidence.8 The commis-
sioner . . . in petitioning to terminate those rights,
must allege and prove one or more of the statutory
grounds. . . . Subdivision (3) of § 17a-112 (j) carefully
sets out . . . [the] situations that, in the judgment of
the legislature, constitute countervailing interests suffi-
ciently powerful to justify the termination of parental
rights in the absence of consent. . . . Because a
respondent’s fundamental right to parent his or her
child is at stake, [t]he statutory criteria must be strictly
complied with before termination can be accomplished
and adoption proceedings begun.’’ (Citation omitted;
footnote added; internal quotation marks omitted.)
Id., 526–27.
   ‘‘[Section] 17a-112 (j) (3) (C) . . . provides that a
ground for termination of parental rights is established
when a trial court finds, by clear and convincing evi-
dence, that the child [at issue] has been denied, by
reason of an act or acts of parental commission or
omission including, but not limited to, sexual molesta-
tion or exploitation, severe physical abuse or a pattern
of abuse, the care, guidance or control necessary for
the child’s physical, educational, moral or emotional
well-being, except that nonaccidental or inadequately
explained serious physical injury to a child shall consti-
tute prima facie evidence of acts of parental commis-
sion or omission sufficient for the termination of paren-
tal rights . . . .’’9 (Internal quotation marks omitted.)
Id., 527; see General Statutes § 17a-112 (j) (3) (C). ‘‘[T]he
petitioner [thus must] show that, as a result of the . . .
acts of [parental] commission or omission, the care,
guidance or control necessary for the child’s well-being
has been denied.’’ (Emphasis omitted; internal quota-
tion marks omitted.) In re Egypt E., supra, 327 Conn.
527. Because the termination of parental rights is ‘‘a
most drastic and permanent remedy’’; id., 528; the peti-
tioner ‘‘generally . . . [must show], by clear and con-
vincing evidence, that some type of physical or psycho-
logical harm to the child already has occurred.’’ Id. ‘‘The
[deprivation of care, guidance or control] statute rests
on two distinct and often contradictory interests [of
the child]. The first is a basic interest in safety; the
second is the important interest . . . in having a stable
family environment.’’ (Internal quotation marks omit-
ted.) In re Payton V., 158 Conn. App. 154, 161–62, 118
A.3d 166, cert. denied, 317 Conn. 924, 118 A.3d 549
(2015).
   As our Supreme Court has explained, ‘‘the language
of § 17a-112 (j) (3) (C) and the decisions interpreting
it make clear that the types of parental behaviors and
resultant harms that the statute is intended to reach
are many and varied. By virtue of the language, act or
acts of parental commission or omission, both posi-
tively harmful actions of a parent and a parent’s more
passive failures to take action to prevent harm from
occurring are encompassed by § 17a-112 (j) (3) (C). The
contemplated harmful acts include, but explicitly are
not limited to, sexual molestation or exploitation,
severe physical abuse or a pattern of abuse, and the
resultant harm to a child’s well-being may be physical,
educational, moral or emotional . . . .’’ (Emphasis
added; internal quotation marks omitted.) In re Egypt
E., supra, 327 Conn. 528; see also General Statutes § 17a-
112 (j) (3) (C). ‘‘[Section] 17a-112 (j) (3) (C) clearly was
drafted in a manner such as would give it a broad
and flexible range.’’ (Emphasis added.) In re Egypt E.,
supra, 529.
   In In re Egypt E., our Supreme Court reviewed the
various decisions in which this court10 has concluded,
in light of ‘‘§ 17a-112 (j) (3) (C), or the correspondent
statute for proceedings in the Probate Court . . . that
an act of parental commission or omission had been
proven’’; id.; and noted that these decisions ‘‘demon-
strate[d] [§ 17a-112 (j) (3) (C)’s] wide applicability.
Recognized acts of parental commission or omission
under [§ 17a-112 (j) (3) (C)] have included physically
assaulting a child, resulting in severe injury . . . sexu-
ally abusing a child . . . attempting to suffocate a child
. . . exposing a child to a parent’s [own] erratic, violent
and mentally ill behaviors . . . threatening and yelling
obscenities at a child . . . severely neglecting a child’s
developmental and nutritional needs . . . physically
and emotionally abusing siblings or killing the child’s
other parent . . . abusing a sibling in a child’s presence
or earshot and ordering the child to participate in such
abuse . . . refusing to believe a child’s reports of sex-
ual abuse and blaming the child for her foster care
placement . . . and engaging in repeated criminal
behavior resulting in prolonged incarceration, with little
effort to engage in visitation with a child.11 . . . [T]he
statute frequently has been applied to parents who have
failed to protect their children from abuse inflicted by
third parties and failed to acknowledge that such abuse
has occurred. . . . See . . . In re Sheena I., 63 Conn.
App. 713, 723, 778 A.2d 997 (2001) [(awareness by
mother of father’s neglect and abuse of children, and
failure by mother to take steps to prevent abuse while
children were in her physical custody constituted acts
of commission or omission)] . . . In re Christine F.,
[6 Conn. App. 360, 362, 364, 505 A.2d 734 (failure of
mother to protect child from sexual abuse by father
constituted act of commission or omission), cert.
denied, 199 Conn. 809, 508 A.2d 770 (1986)] . . . .
[T]he children at issue [in this court’s relevant deci-
sions] suffered physical, emotional and/or psychologi-
cal harm as a result of their parents’ various acts of
commission or omission.’’ (Citations omitted; emphasis
added; footnote added; footnote omitted.) Id., 529–30.
   Our Supreme Court in In re Egypt E. specifically
cited In re Brian T., 134 Conn. App. 1, 18, 38 A.3d 114
(2012), and noted that, in that case, this court recog-
nized as acts of commission or omission under the
corresponding Probate Court statute to § 17a-112 (j)
(3) (C); see General Statutes § 45a-717; a respondent
father’s ‘‘engag[ement] in repeated criminal behavior
resulting in prolonged incarceration, with little effort
to engage in visitation with [his] child.’’ In re Egypt E.,
supra, 327 Conn. 530. In In re Brian T., the respondent
appealed from the judgment of the trial court terminat-
ing his parental rights as to his son. In re Brian T.,
supra, 3. The respondent claimed, inter alia, that the
court improperly determined that he had denied his
child, by reason of an act or acts of commission or
omission, the care, guidance, or control necessary for
the child’s well-being; see id., 3, 17, 20; under the Pro-
bate Court counterpart to § 17a-112 (j) (3) (C). See id.,
7, 9.
   During the first seven years of his child’s life, the
respondent in In re Brian T. served two separate prison
sentences for a total period of approximately six years
and one month. Id., 4–6, 14. Although the court deter-
mined that the respondent had ‘‘sustained a relation-
ship, of sorts, with the child through cards, letters, and
telephone contact’’; (internal quotation marks omitted)
id., 7; the respondent had scheduled only one fifteen
minute visit with his child while he was incarcerated.
Id., 18. The court ultimately determined, by clear and
convincing evidence, that the respondent’s ‘‘criminal
acts, incarceration and lack of attention he paid to the
child during the child’s infancy was sufficient to’’ estab-
lish that the respondent had denied his child, by acts of
parental commission or omission, the child’s physical,
educational, moral, or emotional well-being. Id., 7.
    On appeal, this court observed that ‘‘[t]he [trial]
court’s conclusion rested, in part, on its express findings
that the respondent’s extensive criminal history, pro-
longed incarceration and the scheduling of only one
visitation with the child for a period of fifteen minutes
during the respondent’s incarceration were sufficient
to demonstrate the respondent’s denial of parental care,
guidance or control for the child’s well-being.’’ (Foot-
note added.) Id., 18. We noted that the respondent did
not ‘‘point [this court] to any claimed clear error in
the court’s factual findings relating to the grounds of
termination, nor d[id] he point [this court] to any error
of law’’ in the court’s conclusion that, in light of its
factual findings, the respondent had deprived the child
of the care, guidance, and control necessary for his
child’s well-being. Id. Accordingly, this court concluded,
‘‘[i]n light of the record before [it], the court could have
reasonably concluded that the respondent deprived the
child [of] the care, guidance and control necessary for
the child’s [physical, educational, moral and emotional]
well-being’’ by acts of commission or omission. Id.
   In the present case, the respondent was convicted
of the sexual assault of a minor extended family mem-
ber and was sentenced to twenty-five years of incarcera-
tion. Prior to the respondent’s incarceration, the record
reflects that the respondent housed, fed, clothed, finan-
cially supported, and cared for his children. As a result
of his criminal action, and as he feared after his arrest,
the respondent left his children to be abused, neglected,
and without adequate shelter in the custody of their
mother. While the respondent remained incarcerated,
the court adjudicated the children neglected and com-
mitted them to the care and custody of the petitioner.
Subsequently, the department placed the children in
foster homes and, in the case of Christian, residential
treatment programs. Consequently, following the
respondent’s incarceration, each child has suffered
from mental health and behavioral issues, which have
required them to receive therapy and support services
and to take medication and which have required Lucia
and Christian to be hospitalized and receive psychiatric
treatment. In light of these facts, the trial court, citing
In re Brian T., determined that, by leaving his children
in the custody of their mother due to his criminal act
and consequent incarceration, the respondent had
denied his children the care, guidance, or control neces-
sary for their physical, educational, moral, or emotional
well-being by reason of acts of parental commission or
omission. See In re Brian T., supra, 134 Conn. App. 18.
   We conclude that the court reasonably determined,
in light of the facts established and the reasonable infer-
ences drawn therefrom, that the cumulative effect of
the evidence was sufficient to justify its ultimate conclu-
sion; see In re Egypt E., supra, 327 Conn. 526; that the
respondent’s sexual assault of a minor child, which
resulted in his consequent conviction and prolonged
incarceration, caused his children to be abused and
neglected by their mother and, in turn, deprived them
of the care, guidance, or control necessary for their
well-being. The absence of the respondent from the
lives of his children, which resulted from his criminal
conviction and prolonged incarceration; see, e.g., In
re Brian T., supra, 134 Conn. App. 18;12 caused the
respondent to ‘‘[fail] to protect [his] children from abuse
[and neglect] inflicted by’’ their mother. In re Egypt E.,
supra, 530. Put differently, but for the criminal act of
the respondent—his sexual assault of a minor—he
would not have been incarcerated, his children would
not have been left without a reliable caregiver, his chil-
dren would not have been left in the care and custody
of their mother, and, thus, his children would not have
been neglected by their mother. But for the respon-
dent’s criminal action and consequent absence from his
children’s lives, his children likely would not have been
abused and neglected by their mother and deprived of
the parental care, guidance, and control necessary for
their physical, educational, moral, and emotional well-
being.
   Thus, although the respondent did not commit an act
of physical or sexual abuse against one or more of his
children, his sexual abuse of another child, nonetheless,
had devastating effects on his own children because it
resulted in his incarceration and left his children in the
care of someone who later abused and neglected them.
As our Supreme Court has explained and as we have
noted earlier in this opinion, ‘‘the types of parental
behaviors and resultant harms that the statute is
intended to reach are many and varied.’’ (Emphasis
added.) Id., 528. Accordingly, we reject the respondent’s
argument that the court improperly ‘‘speculat[ed]’’ that
his absence from his children’s lives due to his incarcer-
ation caused his children to be deprived of the parental
care, guidance, and control necessary for their well-
being in the care of their mother. Because the evidence
in the record, ‘‘construe[d] . . . in a manner most
favorable to sustaining the judgment of the . . . court’’;
(internal quotation marks omitted) id., 526; is sufficient
to support the court’s conclusion that the petitioner
established the ‘‘broad and flexible’’; id., 529; statutory
ground of parental commission or omission, the respon-
dent’s claim fails.
  The judgments are affirmed.
  In this opinion the other judges concurred.
 * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** March 14, 2022, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The respondent filed two separate appeals, Docket Nos. AC 44807 and
AC 44809, from the judgments of the trial court. Pursuant to Practice Book
§ 61-7 (b) (3), this court sua sponte ordered that the appeals be consolidated
and that the respondent and the petitioner each file a single, consolidated
brief and appendix.
   2
     The respondent also claims on appeal that the court (1) violated his
right to an ‘‘in person trial’’ by conducting a portion of the proceedings over
the Microsoft Teams platform, rather than conducting the trial in court and
in person, and (2) violated his right to due process of law by precluding
him from physically confronting witnesses in court and in person when it
conducted a portion of the proceedings over the Microsoft Teams platform.
These claims are virtually identical to the claims that this court rejected in
In re Annessa J., 206 Conn. App. 572, 584–88, 260 A.3d 1253, cert. granted,
338 Conn. 904, 258 A.3d 674 (2021), cert. granted, 338 Conn. 905, 258 A.3d
675 (2021), and cert. granted, 338 Conn. 906, 258 A.3d 90 (2021). Although
we note that our Supreme Court has granted certification to appeal in In
re Annessa J., ‘‘prior to a final determination of the cause by our Supreme
Court, a decision of this court is binding precedent on this court.’’ State v.
Andino, 173 Conn. App. 851, 875 n.12, 162 A.3d 736, cert. denied, 327 Conn.
906, 170 A.3d 3 (2017). Thus, in accordance with this court’s decision in In
re Annessa J., we reject the respondent’s additional claims.
   3
     In an affidavit dated September 15, 2016, which the court admitted into
evidence during the termination of parental rights trial, a department social
worker averred that she had received multiple reports from staff members
of Lucia’s school concerning Lucia’s emotional well-being, behavior, and
hygiene while she was in the care and custody of her mother. The social
worker also averred that she had received a report from the principal of
Christian’s school that Christian exhibited emotional distress and difficulty
in school while he was in the care and custody of his mother, as well as a
report from a clinical social worker from Yale-New Haven Hospital concern-
ing Christian’s behavior and hygiene.
   4
     At oral argument before this court, the respondent’s counsel acknowl-
edged that, in their mother’s care while he was incarcerated, the children
were neglected.
   5
     The home of Christian’s paternal grandfather and paternal stepgrand-
mother is licensed as a family and community ties foster home.
   6
     At the time of trial, each child resided in a separate foster home. Lucia
resided in her foster home somewhat consistently since 2018 and has devel-
oped a trusting, positive relationship with her foster family, who have pro-
vided her with love and stability. Christian resided with his paternal grandfa-
ther and paternal stepgrandmother somewhat consistently since 2018.His
paternal grandfather and paternal stepgrandmother have expressed a desire
to adopt Christian, and Christian has expressed a desire to remain in their
care. Alexander has developed a trusting, loving relationship with his foster
mother, who has expressed an interest in adopting him, and the other
children in his foster home, whom Alexander considers siblings.
   7
     In In re Kelly S., 29 Conn. App. 600, 613–16, 616 A.2d 1161 (1992), a
case that the respondent heavily relies on in his appellate brief, this court
determined that predictive neglect is insufficient to satisfy the commission
or omission statutory ground for the termination of parental rights. Put
differently, the commission or omission statutory ground ‘‘does not permit
the termination of parental rights based on speculation as to what acts may
befall a child.’’ (Emphasis added.) Id., 614. In the present case, however,
and unlike in In re Kelly S., the children already have been deprived of the
care, guidance, or control necessary for their well-being and have suffered
psychological injury as a result of the respondent’s actions.
   8
     ‘‘Clear and convincing proof is a demanding standard denot[ing] a degree
of belief that lies between the belief that is required to find the truth or
existence of the [fact in issue] in an ordinary civil action and the belief that
is required to find guilt in a criminal prosecution. . . . [The burden] is
sustained if evidence induces in the mind of the trier a reasonable belief
that the facts asserted are highly probably true, that the probability that
they are true or exist is substantially greater than the probability that they
are false or do not exist.’’ (Internal quotation marks omitted.) In re Jacob
W., 178 Conn. App. 195, 204–205, 172 A.3d 1274 (2017), aff’d, 330 Conn. 744,
200 A.3d 1091 (2019).
   9
     ‘‘To terminate parental rights, the court also must find that reasonable
efforts have been made to reunify a parent and child, unless the parent is
unable or unwilling to benefit from those efforts or the court finds that
such efforts are unnecessary; General Statutes § 17a-112 (j) (1); and that
termination of parental rights is in the best interest of the child. General
Statutes § 17a-112 (j) (2).’’ In re Egypt E., supra, 327 Conn. 509 n.1. The
respondent has not challenged these additional required findings in the
present appeal.
   10
      Our Supreme Court noted that it ‘‘ha[d] not had much occasion to
interpret § 17a-112 (j) (3) (C) or the corresponding Probate Court statutes’’;
In re Egypt E., supra, 327 Conn. 529 n.17; outside of its decisions in In re
Valerie D., 223 Conn. 492, 512–13, 613 A.2d 748 (1992) (determining that
legislature did not intend for Probate Court statutory counterpart to § 17a-
112 (j) (3) (C) to apply to acts of parental commission or omission predating
birth of child), and In re Theresa S., 196 Conn. 18, 26–27, 491 A.2d 355
(1985) (holding that parent’s life-threatening attacks of children, caused by
psychotic episode, provided overwhelming evidence of acts of parental
commission or omission adversely affecting well-being of children). See In
re Egypt E., supra, 529 n.17.
   11
      ‘‘[Our Supreme Court] note[d] that, although some of the . . . behav-
iors, standing alone, satisfied § 17a-112 (j) (3) (C), most were considered
to do so in combination with other parental acts or omissions.’’ (Emphasis
added.) In re Egypt E., supra, 327 Conn. 529 n.18.
   12
      We acknowledge that In re Brian T. is not on all fours with the present
case because, in determining that the petitioner had established the commis-
sion or omission statutory ground, the trial court, in part, relied on the fact
that the respondent had failed to request visitation with his child. See In
re Brian T., supra, 134 Conn. App. 18. The record in the present case makes
clear that the respondent sought visitation with his children. In the present
case, however, the respondent, in addition to being absent from his chil-
dren’s lives due to his criminal act and consequent incarceration, left the
children in the custody of an entirely insufficient caregiver who abused and
neglected them. Further, although the respondent in the present case does
not have an extensive criminal history, his sentence for the crime he did
commit has the same practical effect on his children as did the respondent’s
extensive criminal history in In re Brian T.